Citation Nr: 9934170	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD)

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Melvin Friedman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
and from October 1982 to August 1985.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1993 rating decision by the Roanoke, Virginia RO 
that denied service connection for a psychiatric disorder.

In December 1996, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  This case was before the 
Board in January 1997 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
psychiatric disorder, other than PTSD, is not accompanied by 
any medical evidence to support those allegations.

2.  The claim for entitlement to service connection for a 
psychiatric disorder, other than PTSD, is not plausible.

3.  A VA examiner has diagnosed the veteran to have PTSD 
related to his military service.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
psychiatric disorder, other than PTSD, is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from June 1975 to June 1978 
and from October 1982 to August 1985.  Service medical 
records, including a July 1985 separation examination report, 
are negative for complaints or findings of a psychiatric 
disability.

Two medical treatment records dated in August 1986 from Joe 
H. Burt, M.D., the veteran's private physician, indicate that 
the veteran was being treated with Centrax, a drug used to 
control anxiety.

A December 1986 treatment record from Trafford Hill, Jr., 
M.D., the veteran's private physician, note the veteran's 
complaints of feelings of fear, anxiety and dread since his 
service as a Navy SEAL.  The veteran reported that he had 
been in several stressful "battle" situations.  It was 
noted that the veteran had not previously seen a 
psychiatrist.  It was further noted that Centrax had been 
prescribed by the veteran's family physician.  Diagnoses 
included generalized anxiety reaction and elements of a post-
traumatic stress syndrome.  In a December 1986 letter, Dr. 
Hill opined that these diagnoses "may be related to [the 
veteran's] history of traumatic experiences when he was in 
the service."

Treatment records dated from 1988 to 1992 from the veteran's 
private physicians note the veteran's continuing treatment 
for anxiety disorder, panic attacks and depression.  A May 
1988 treatment record from John S. Tavenner, M.D., notes the 
veteran's complaints of anxiety and depression.  The veteran 
reported that he began having marital problems in 
approximately 1982, and that these problems caused his 
anxiety and depression.

In September 1992, the veteran submitted a claim for service 
connection for a psychiatric disability.

A March 1993 VA examination report notes the veteran's 
complaints of panic attacks with fear of impending doom.  The 
veteran further complained of bizarre dreams.  Examination 
revealed that the veteran was alert and oriented times three.  
Mood was euthymic and affect was appropriate.  Speech was 
coherent; the veteran spoke of an evil force that was against 
him.  Cognition was grossly intact.  Insight and judgment 
were good.  Diagnosis was panic attacks without agoraphobia.

In a statement dated in June 1993, the veteran's mother 
indicates that the veteran related that he underwent a 
psychiatric hospitalization in Germany during his military 
service.  The veteran's mother also stated that the veteran 
had no psychiatric problems before service.

In a statement dated in June 1993, the veteran's former 
platoon leader related that the veteran had been evacuated to 
Germany for a psychiatric examination in 1984.  This 
statement was corroborated by a number of other service 
acquaintances.

In a statement received by the RO in May 1994, the veteran 
stated that he "destroyed all of the medical records" 
related to his psychiatric hospitalization in Rien Mien, 
Germany, because he feared that these records would prevent 
him from attending Officers Candidate School.

In an October 1996 statement, Gerdi D. Kelsey, M.D. noted 
that the veteran was examined with complaints of a racing 
heart in April 1996.  Dr. Kelsey stated that "this was 
related to an anxiety problem and [the veteran] was placed on 
an anti-depressant, as well as a mild tranquilizer."

The veteran testified during a December 1996 hearing before 
the Board that he received treatment during his second period 
of service after experiencing panic attacks.  Specifically, 
he indicated that after experiencing precognitive dreams and 
panic attacks while serving in Lebanon, he was medivaced to 
an Air Force hospital in Germany for psychiatric evaluation.  
The veteran testified that he was hospitalized for 10 to 14 
days but was never told his diagnosis.  In addition, the 
veteran testified that he had been diagnosed with PTSD.  He 
described stressful events from his active service, to 
include reporting that four of his friends were killed during 
the invasion of Grenada.

Following remand by the Board in January 1997, the RO 
contacted that Air Force Hospital in Rien Mien, Germany in an 
attempt to locate any records concerning the treatment 
received by the veteran at that facility in March or April 
1984.  Responses received from the Air Force Hospital note 
that no treatment records for the veteran were found.  In 
addition, the National Personnel Records Center indicated 
that all of the veteran's medical records had been forwarded 
to the RO in 1992.

An October 1998 VA examination report notes that the veteran 
served as a Navy SEAL during his active service.  The veteran 
reported that he was hospitalized for a psychiatric 
evaluation during service, but was never informed of his 
diagnosis.  The examination report also notes the veteran's 
complaints of panic attacks since his service during the 
Grenada Operation.  He indicated that he has had four attacks 
in the past two years.  He also reported that while he was 
stationed in Lebanon, cross fire broke out between two 
villages and he had to lie on the beach for two hours while 
bullets flew just inches over his head.  The veteran further 
complained of having dreams about bullets flying over his 
head, as well as daytime recollections about this event.  He 
reported that he is a light sleeper and is very easily 
startled.  Upon mental status examination, the veteran was 
alert and fully oriented.  He maintained good eye contact and 
was cooperative and forthcoming.  Speech was normal in rate, 
rhythm, tone and volume.  Attention and concentration were 
good to testing.  There were no deficits in short or long 
term memory.  Thought process was logical and relevant.  
Affect was slightly anxious.  Insight and judgment were good.  
Diagnoses included panic disorder without agoraphobia and 
mild, combat-related PTSD.

Analysis

Psychiatric Disorder Other Than PTSD

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder, other than 
PTSD.  A claimant seeking benefits under a law administered 
by the Secretary of the VA shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a psychiatric disorder, 
other than PTSD, is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection may be granted for a disability (including 
a psychiatric disorder) that resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service incurrence for a 
psychosis will be presumed if the evidence demonstrates that 
the veteran manifested a psychosis (to a compensable degree) 
within a year of his separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case at hand, the veteran's service medical records, 
including a July 1985 separation examination report, are 
negative for complaints or findings of a psychiatric 
disorder.  Moreover, no medical assessment of anxiety, panic 
disorder, or any other psychiatric disorder (other than PTSD) 
diagnosed after service, has ever been linked to the 
veteran's military service.

The veteran has claimed that he has a psychiatric disorder 
that is related to service.  The veteran's mother, former 
platoon leader, and service acquaintances have submitted 
statements that the veteran underwent a psychiatric 
hospitalization during service.  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Additionally, 
although the private examiner who conducted the examination 
in December 1986 opined that the veteran's anxiety reaction 
may be related to his military service, the salient point to 
be made is that this opinion, by its own terms, is 
speculative, and consequently insufficient to make the 
veteran's claim well-grounded.  Tirpak, 2 Vet. App. at 611.  
No competent medical evidence has been presented which tends 
to prove that the veteran has a psychiatric disorder that is 
related to service.  

Without evidence of a current psychiatric disorder (other 
than PTSD) that has been shown to be chronic from or related 
to service, the Board finds that a well-grounded claim has 
not been established.

PTSD

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, whether the 
appellant has presented evidence that the claim is plausible.  

In order for a claim for service connection for PTSD to be 
well grounded, the appellant must submit medical evidence of 
a current disability, lay evidence (presumed to be credible 
at this stage of the claim) of an in-service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the case at hand, the evidence includes an October 1998 VA 
examination report, which reflects a diagnosis of PTSD 
related to the veteran's military service.  The stressful 
events the veteran has described from his service, as noted 
in an October 1998 VA examination report and during a 
December 1996 Board hearing, include: the deaths of four of 
his friends during the invasion of Grenada; and lying on the 
beach in Lebanon two hours while bullets from two villages 
flew just inches over his head.

Because there is medical evidence of the claimed disability, 
evidence of in-service stressors (i.e., the veteran's 
accounts, which are presumed credible at this stage), and 
medical evidence of a nexus between the veteran's service and 
PTSD, the veteran has submitted a well-grounded claim of 
service connection for PTSD.


ORDER

The claim for entitlement to service connection for a 
psychiatric disorder, other than PTSD, is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As noted above, the veteran has described stressful events 
from his service, to include: the deaths of four of his 
friends during the invasion of Grenada; and lying on the 
beach in Lebanon two hours while bullets from two villages 
flew just inches over his head.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  
38 C.F.R. § 3.304(f).

A review of the claims file reveals evidence that the veteran 
has been diagnosed as having PTSD.  Specifically, an October 
1998 VA examination report notes a diagnosis of PTSD.

The veteran's form DD 214 from his first period of service 
shows that he had approximately one year and ten months of 
foreign and/or sea service.  His occupational specialties 
were noted to be a photographer and an underwater demolition 
team swimmer.  The veteran's form DD 214 from his second 
period of service is not of record.  It has been reported 
that he was a member of a Navy SEAL team.  As noted above, 
the evidence on file shows that the veteran has made various 
allegations of service stressors.

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors, nor are the veteran's personnel records on file.  
The Board finds that an attempt should be made in this 
regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993). 

Under the circumstances described above, the veteran's case 
is REMANDED to the RO for the following actions:

1.  The RO should take the appropriate 
action to obtain a copy of the veteran's 
personnel records, which should then be 
associated with the claims file.  

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

3.  The RO should then review the 
personnel records and statement of 
stressors from the veteran.  If it is 
determined that the veteran was not 
involved in combat, the RO should forward 
the information of record regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of alleged stressors, and any other 
records relevant to the PTSD claim) to 
the USASCRUR (formerly the ESG) and 
request that organization investigate and 
attempt to verify the alleged incidents.

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

